DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9, 11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braga et al (US 2014/0371697).

Per claim 1, Braga teaches an apparatus comprising: 
a current source (Fig. 13, teaches a power source 1360); 
a conductor in electrical communication with the current source and a conductive fluid in a reservoir (Paragraph 0060 and Fig. 4 teaches an electrode pair 325A and 325B in electrical communication with current source such as electrical voltage is applied to the electrodes. Paragraph 0060 further teaches an ionic fluid and a chamber/reservoir 335); 
a first sensing rod to extend into the reservoir, wherein the first sensing rod has a first diameter (Fig. 4-5 teaches sensing rods/electrodes 325A and 325B. Fig. 5 shows rods having a first diameter at the top and a second diameter at the bottom/tip); 
a tip disposed at an end of the first sensing rod to interact with a surface of the conductive fluid, wherein the tip has a second diameter over a first portion of the tip adjacent to the first sensing rod, wherein the second diameter is smaller than the first diameter (a second portion 321, 323 in paragraph 0062 and Fig. 5. Fig. 5 further shows rods having a first diameter at the top and a second diameter at the bottom/tip which the top has a larger diameter than the bottom); and 
a sensor to detect an electrical signal between the conductor and the first sensing rod (Fig. 3, paragraph 0060, abstract, 0008 teaches detecting electrical signal associated with the first and second electrode).

Per claim 2, Braga teaches wherein the first portion has a uniform diameter (Fig. 5 and paragraph 0062).  

Per claim 6, Braga teaches wherein the tip has a tapered portion to extend from the first portion of the tip (See Fig. 5 and 8 and paragraph 0062).  
a fluid reservoir comprising: a housing defining a cavity to receive a fluid (Fig. 4 and 5 and paragraph 0060 teaches a chamber/reservoir 335 that receives a fluid). 

Per claim 11, see rejection of claim 6. 

Per claim 14, Braga teaches A non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory machine-readable storage medium comprising (paragraph 0057, Fig. 3 and 4 teaches a serious of instructions that are stored in a memory of the control unit 246): 
instructions to transmit a signal to a conductor in electrical communication with conductive fluid in a reservoir; instructions to receive the signal from a sensing rod in the reservoir, wherein the sensing rod has a first diameter; and instructions to determine when a tip disposed at an end of the sensing rod interacts with a surface of the conductive fluid, wherein the tip has a second diameter over a uniform portion of the tip adjacent to the sensing rod, wherein the second diameter is smaller than the first diameter (see rejection of claim 1, 9 and paragraphs 0057-0058 and 0060-0062).  

Per claim 15, Braga teaches instructions to generate an indicator of a level of the conductive fluid in a reservoir when the tip interacts with the surface (0058 and 0074 teaches sensors in communication with electrode pair to determine the level of the fluid).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braga et al (US 2014/0371697) as applied to claim 1 above and further in view of Loniello (US 4879902).

a second sensing rod to extend into the reservoir, wherein the first sensing rod extends to a first position and the second sensing rod extends to a second position.
However, in an analogous art, Loniello teaches electronic level control in liquid tank using probes (abstract). Loniello further teaches a second sensing rod to extend into the reservoir, wherein the first sensing rod extends to a first position and the second sensing rod extends to a second position (Fig. 1 and 3 and accompanying paragraphs teaches having plurality of different sensing rod in different positions/heights in order to determine fluid level. Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Braga to use the method of Loniello to have plurality of different probes/rods at different levels. The rational would be to have one common/ground probe and plurality of different probes for determining different levels of fluid within a vessel/reservoir. 

Per claim 4, Loneillo teaches wherein the first position is proximate to a top of the reservoir to provide an indication that a filling process is complete (Fig. 1 and 3 and col 2, lines 64 – col. 3, lines 16).  

Per claim 5, Loneillo teaches wherein the second position is proximate to a bottom of the reservoir to provide an indication that the reservoir is substantially empty (Fig. 1 and 3 and col 2, lines 64 – col. 3, lines 16).   


Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braga et al (US 2014/0371697) as applied to claim 1 above and further in view of Chamberlin et al (US 2004/0001004).

Per claim 7 and 12, Braga doesn’t explicitly teach wherein the tip has a bulb disposed adjacent to the tapered portion at a narrow point.  
However, in an analogous art, Chamberlin teaches a liquid level sensor apparatus (abstract). Chamberlin further teaches wherein the tip has a bulb disposed adjacent to the tapered portion at a narrow point (Fig. 1, paragraph 0025, 0026 and 0030 teaches a bulb/ball 14 disposed adjacent to the narrow part of the rod/probe/float). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to use the ball method of Chamberlin. The rational would be that a ball can act both a conductor for the sensor tip and a one-way fluid valve (paragraph 0029).

Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braga et al (US 2014/0371697) as applied to claim 1 above and further in view of Kerr et al (US 5960530).

Per claim 8 and 13, Braga does not explicitly teach wherein the tip has a widening portion adjacent to the tapered portion at a narrow point.  
However, in an analogous art, Kerr teaches a liquid aspirating and dispensing probe (abstract). Kerr further teaches wherein the tip has a widening portion adjacent to the tapered portion at a narrow point (Fig. 6-9 and col. 6, lines 1-11). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art for Braga to have a rod similar to the one used in Kerr, as having a widening portion adjacent to a tapered portion is well-known as taught by Kerr. The rational would be that it would be a user engineering choice to design the rod a specific way for different shape reservoir/vessel. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braga et al (US 2014/0371697) as applied to claim 9 above and further in view of Khurgin et al (US 4433577).

Per claim 10, Braga doesn’t explicitly teach wherein the housing includes a well formed at a bottom to increase sensitivity of the tip to a volume change.  
In an analogous art, Khurgin teaches an apparatus for metering fluid/liquid (abstract). Khurgin further teaches wherein the housing includes a well formed at a bottom to increase sensitivity of the tip to a volume change (Fig. 2 and 4 teaches a well formed at the bottom for volume change). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Braga to use the method of Khurgin to have a narrow bottom wall to collect all the liquid and to have the rod/tip extend to the bottom of the well. The rationale would be to maximize the amount of leftover liquid in a reservoir and to precisely detect the level of liquid to have the sensor tip reach out to the bottom of the well. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Calabrese (US 2006/0277992) – Fig. 11 teaches determining fluid level using two probes 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685